Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

	The specification, abstract and claims on 8/21/19 are accepted.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
For example in claim 1, Applicant appears to be claiming the hair.  Applicant could overcome this rejection by saying “wherein the at least one opening is configured to accommodate at least a portion of the hair”.

Drawings
The drawings are objected to because:  figure 1-2 and 5-7 fail to comply with MPEP 1.84 “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 which states “the system of claim 8 wherein the headwear is integral with the helmet.  Although Applicant indicates in [0049] this means “as a single unit”- it is unclear how a liner is integral with a helmet.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Iges US 2014/0204887.

Regarding claim 1, Iges teaches a system for accommodating hair, the system comprising (see figures 13-15): 
 	headwear for covering at least a portion of the hair (10); and 
 	at least one opening (85) configured with the headwear [0067]; 
 	wherein the at least one opening is positioned at the rear of the headwear when worn; and 
 	wherein the at least one opening accommodates at least a portion of the hair.  



Regarding claim 3, Iges teaches a system of claim 1 wherein the opening gathers the at least a portion of the hair, and wherein the gathered at least a portion of the hair passes through the at least one opening [0067].  

Regarding claim 6, Iges teaches a system of claim 1 wherein the at least one opening is formed as a hole (see figures 13-15).


Claim 16 is rejected under 35 U.S.C. 102a1 as being anticipated by Ryan USP 5,535,454

Regarding claim 16, Ryan teaches a system of claim 8 wherein the headwear is integral with the helmet.  As shown in figure 1-3, the helmet has a liner (herein a hat) and a helmet which both have hole (20) for a ponytail.  This rejection is based on the best understanding of what Applicant is claiming (see 112 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iges US 2014/0204887.

Regarding claim 4, Iges teaches a system of claim 1, however fails to explicitly indicate the embodiment of figures 13-15 teaches wherein the headwear is worn under a helmet, and the at least one opening is positioned below the bottom back portion of a helmet when worn.  
	Iges teaches a variety of cold weather headgear articles and teaches one version explicitly has a hole for a ponytail.  Iges teaches wearing a helmet while skiing [0076].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize one of the various articles with an opening in the back for a ponytail in a configuration to permit the user to also wear a helmet, as Iges teaches The same issue is present for someone wearing a hat where the person has long hair. If the hair is allowed to drape down the neck and back, the combination of elasticity of the hat and of the fact that the hair provides a slick surface over which the hat is pulled causes the hat to creep up and off of the head. This reduces the effectiveness of the hat to keep the person warm [0012].

Regarding claim 7, Iges teaches a system of claim 1 – for this rejection, the device of figure 400 (see figure 21) fails to teach a hole for a ponytail.  
	Iges teaches a variety of cold weather headgear articles and teaches one version explicitly has a hole for a ponytail.  Iges teaches wearing a helmet while skiing [0076].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize one of the various articles with an opening in the back for a ponytail in a configuration to permit the user to also wear a 
 	wherein the headwear includes a breathing ventilation component (414) for breathing.  

Regarding claim 8, Iges teaches a system for accommodating hair, the system comprising: 
 	headwear for covering at least a portion of the hair (10); 
 	at least one opening (85) configured with the headwear; and 
 	wherein the at least one opening accommodates at least a portion of the hair [0067].  
	Iges teaches a variety of cold weather headgear articles and teaches one version explicitly has a hole for a ponytail.  Iges teaches wearing a helmet while skiing [0076].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize one of the various articles with an opening in the back for a ponytail in a configuration to permit the user to also wear a helmet, as Iges teaches The same issue is present for someone wearing a hat where the person has long hair. If the hair is allowed to drape down the neck and back, the combination of elasticity of the hat and of the fact that the hair provides a slick surface over which the hat is pulled causes the hat to creep up and off of the head. This reduces the effectiveness of the hat to keep the person warm [0012].  One would wear a helmet with a cold weather hat to protect the person while skiing.  

Regarding claim 9, Iges teaches a system of claim 8 wherein the headwear is a hat.  

Regarding claim 10, Iges teaches a system of claim 8 wherein the opening (85) gathers the at least a portion of the hair, and wherein the gathered at least a portion of the hair passes through the at least one opening.  The hair would be gathered due to the opening.  

Regarding claim 11, Iges teaches a system of claim 8 wherein the headwear is worn under the helmet, and the at least one opening is positioned below the bottom back portion of a helmet when worn, see claim 8, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to wear the hat under the helmet as one would wear a hat such as Iges to heep hair out of the face and/or provide face covering to keep warm (see figures 21). 

Regarding claim 13, Iges teaches a system of claim 8 wherein the at least one opening is formed as a hole (85) see figures 13-15.  

Regarding claim 14, Iges teaches a system of claim 8 wherein the helmet is a snow sport helmet.  Iges teaches wearing a helmet while skiing [0076].  

Regarding claim 15, Iges teaches a system of claim 8 wherein the headwear is separate from the helmet, see claim 8 above.  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iges US 2014/0204887 as applied to claims 1 and 8, and in further view of Guy US 2009/0255030.


	Guy also teaches head covering with a ponytail opening wherein the opening has elastic [0038].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add elastic to the opening as to provide additional hold to the hair [0038].

Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ji 2019/0014853 teaches a helmet specific inner cap.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: 
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/17/22